NUMBER 13-09-00108-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                            IN RE: BARRY DWAYNE MINNFEE


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                         Memorandum Opinion Per Curam1

        Relator, Barry Dwayne Minnfee, pro se, filed a petition for writ of mandamus on

February 26, 2009, through which he generally appears to request enforcement of an

alleged default judgment.

        The Court, having examined and fully considered the petition for writ of mandamus

is of the opinion that the petition should be denied. The petition fails to clearly ask this

Court to command another to do or refrain from doing some act, and further fails to allege

or show the violation of a ministerial duty or a clear abuse of discretion. See Walker v.


        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
Packer, 827 S.W.2d 833, 839 (Tex. 1992). Moreover, the petition for writ of mandamus

fails to comply with the Texas Rules of Appellate Procedure. See generally TEX . R. APP.

P. 52.3. Accordingly, the petition for writ of mandamus is DENIED. See id. 52.8(a).



                                                      PER CURIAM


Memorandum Opinion delivered and filed
this 27th day of February, 2009.




                                           2